Citation Nr: 1147128	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  05-38 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for cervical spine disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to January 1948, and from September 1950 to October 1951.

This matter came to the Board of Veterans' Appeals (Board) from an October 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in April 2010.

In November 2011, the Veteran submitted additional argument with duplicative medical evidence, and waived RO review of such evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Cervical spine disability was not manifested during service, and is not otherwise related to a period of the Veteran's active service.


CONCLUSION OF LAW

Cervical spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In July 2004, a VCAA letter was issued to the Veteran with regard to his claim of service connection for cervical spine disability.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, and the information and evidence that will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In March 2006 correspondence, the Veteran was notified of what evidence is necessary to support a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the April 2010 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records from both periods of service, and post-service VA and private treatment records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In August 2005 and June 2010, the Veteran's claims folders were reviewed by VA examiners and etiological opinions were proffered.  In May 2011, the Veteran's claims folders were reviewed by a Veterans Health Administration (VHA) examiner and an etiological opinion was proffered.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another. In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Veteran's October 1950 reenlistment examination reflects that the Veteran had a severe neuritis condition of the bilateral shoulders, neck region and right arm on service entrance.  While this disorder was noted and thus preexisted his second period of service, the entrance examination does not reflect a specific cervical spine disability.  The May 2011 VHA examiner concluded that neurologic evaluations conducted during service were unable to support a neurologic diagnosis and complaints referable to the cervical spine which began before his second period of service were essentially unchanged after that period.  Thus, the VHA examiner concluded that a cervical spine disability did not pre-exist his second period of service.  The medical evidence of record does not support a finding that a cervical spine disability pre-existed his second period of service.  As such, the Veteran's claim will be adjudicated based on the theory of entitlement to service connection on a direct basis.

With regard to the question of whether the Veteran's cervical spine disability is directly related to either period of service, initially, the Board notes that service treatment records from his first period of service (May 1946 to January 1948) do not reflect any complaints, treatment, or diagnoses related to the cervical spine.  His separation examination revealed normal musculoskeletal and neurological systems.  His neck and spine were clinically evaluated as normal.

The Board notes that following separation from his first period of service, the Veteran claimed compensation for disability related to an abscess of the left breast.  In September 1947, a firm tender mass was found beneath the left nipple which was surgically removed.  Diagnosis established was fibro-adenoma, left breast.  Service connection was established for scar on left chest, for fibroadenoma of left breast with subsequent removal of foreign body and fibrous track, rated 10 percent disabling, effective January 14, 1948.  At no time during the course of his claim for compensation and appeal to the Board (January 12, 1950 decision) did the Veteran assert that he had a cervical spine disability due to his left breast tumor.  

The Veteran had a second period of service, from September 1950 to October 1951.

An October 24, 1950 Report of Medical History completed by the Veteran for reenlistment purposes reflects that he checked the 'Yes' box for 'neuritis.'  He checked the 'Yes' box when asked whether he had 'ever consulted or been treated by clinics, physicians, healers, or other practitioners within the last 5 years.'  It was reported that he had severe neuritis conditions in the shoulders, neck region and right arm.  He reported receiving VA treatment and medication continuously.  He reported severe pains in the chest at times.  An October 24, 1950, photofluorographic examination of the chest was negative.  AP and lateral views of the cervical spine were negative for bony pathology.  In the 'Summary of History' portion of the Report of Medical History, the examiner noted 'neuritis of shoulders (NCD)' which indicated not considered disabling.  On an October 24, 1950, Report of Medical Examination, the examiner diagnosed neuritis of shoulders, not considered disabling.  The Veteran was deemed qualified for active duty.

In October 28, 1950 correspondence from the Veteran to the VA RO, he stated that he had been involuntarily called by the Marine Reserve and was on limited duty pending physical disqualification which did not seem to be materializing.  The Veteran requested that VA notify a VA doctor that he would be unable to attend an appointment in November.  The Veteran stated that he was examined by a Dr. S. at Camp and he was told his condition could be traced to his neck.  He stated that in 1947 he was hampered by a stiff neck that kept his head immobile on his left shoulder for a period of six days.  Gradually this condition worked itself out and he forgot about it.  He stated that it could have been due to an accident on the docks but since he was not operated on until a few months later for this condition evolving from the accident, he did not attribute this trouble to his neck.  He stated that the pains had gradually increased and the medication prescribed had not helped.  

On December 6, 1950, the Veteran underwent physical examination due to pain in right shoulder and arm of two and a half years duration.  There are detailed findings related to the right upper extremity.  A sensory examination revealed slight but definite hypalgesia in the C5 to T5 distributions on the right with some patchiness over chest and back.  There was no tenderness over the cervical spine, nor pain on compression of head on cervical spine.  Horner's syndrome was not present.  An x-ray of the cervical spine showed loss of normal cervical curvature.  The differential diagnosis was:  syringomyelia; central gliosis of the cord; and, cervical disc.  The examiner opined that the Veteran has definite neurological disease.  The physical findings were not striking but added together they point to involvement of sensory modalities from about C5 to T5 with dissociation in that light touch and joint-position sense did not appear to be impaired.  Although sensory findings were still slight, the dissociation could speak for cord rather than peripheral nerve involvement.  The impairment of motor function was still largely a matter of history rather than concrete findings but the examiner felt that it is definite and the droop of the right shoulder tended to bear this out.  Syringomyelia can rise to a rich variety of signs and symptoms and certainly deserves a prominent place in the differential diagnosis.  The examiner stated that the sensory findings are too widespread for a cervical disc and tenderness over cervical vertebrae and compression pain in the cervical spine are common in this condition.  The examiner recommended further testing.

Another December 6, 1950 clinical record reflects the Veteran's chief complaint of pain in arms and shoulders.  The Veteran reported that about three years prior he started having dull aching pain in the back of his neck which came on gradually and lasted about two hours.  This progressed to involve both shoulders and the right arm.  Recently the left arm had become involved.  On occasion he also as a feeling of numbness primarily in the right arm.  Various diagnoses including bursitis, neuralgia have been considered but no definite diagnosis established.  A December 15 x-ray examination of the cervical spine was normal.  A complete neurological examination was conducted which was normal.  Orthopedic consult failed to reveal any definite orthopedic defect.  
      
A January 8, 1951 entry reflects complaints of pain in the back of his neck more than weakness of the arms.  Other entries are illegible.
      
A February 1951 Report of Medical History reflects that the Veteran checked the 'Yes' box for 'any physical or mental complaints at present.'  The Veteran reported physical discomfort, uncertain diagnosis of neuritis, right arm and shoulder area.  

An April 1951 clinical entry reflects severe ache of right shoulder, with most of pain in C-4 distributing with occasional radiation to C-2.  He also has occasional tingling or pins and needles sensation in this region particularly upon taking a shower.  He feels pulling in the right cervical spine region.  The entry contains complaints related to the left and right upper extremities and objective findings related thereto.  The initial examiner noted that there were no definite positive findings and opined that it is organic.  Another consultation reflects that the findings appear almost exclusively sensory and on wide distribution.  Neurological testing was completed and was negative.  An April 1951 x-ray examination of the cervical spine was normal.  An April 1951 clinical entry reflects a finding that there was no evidence of neurological disease at this time, and in May 1951 he was discharged to duty.  
      
A week later, in May 1951, the Veteran was transferred to N.N.M.C. Bethesda, Maryland for further testing.  A May 9, 1951 entry reflects complaints of pain in both shoulders and arms.  The Veteran's clinical history was summarized and physical findings are documented.  On May 21, a clinical entry states that neurological examination failed to reveal any significant neurological findings.  Entries in June 1951 suggest organic brain involvement related to his complaints of pain and weakness of shoulders and arms.  He was, again, transferred for further treatment and disposition.  A June 19 entry contains a summary of the Veteran's clinical history and physical findings.  An August 1951 entry reflects the opinion that no neurological disorder existed, and that so much emotional attachment had been placed on bodily function that these pre-occupations themselves were becoming incapacitating.  In an effort to break this vicious cycle, the Veteran was being returned to duty.  In September 1951, he was found physically qualified for release to inactive duty status.  His separation examination reflected a normal spine.  There were no findings or diagnoses pertaining to a disorder of the cervical spine.

In February 1952, the Veteran underwent a VA examination.  His complaints included pain on the right side of his neck.  Neurological findings were negative.  On musculoskeletal examination, no pathological changes were disclosed.  X-rays of the cervical spine were within normal limits.  The final diagnoses included no impairment of the neck.

A statement dated in May 1953 from D.D.A., M.D., stated that he had treated the Veteran for right cervical neuritis and for what he considered to be intercostals neuralgia.  In Dr. A.'s opinion, a drain, left in the Veteran's chest following treatment for an injury, resulted in an abscess which caused excessive tissue reaction and scar tissue resulting in his present complaints of chest pain.

A July 1953 memorandum from the Chief, Medical Hygiene Unit of a VA facility noted that the Veteran had been seen between September 1950 and January 1951 but repeated examinations failed to reveal an organic cause for his pain or signs of any systemic disease.

A July 1953 VA examination report reflects no muscular atrophy or weakness.  Reflexes were normal.  There was no nerve tenderness.  There was patchy hypalgesia which was considered nonorganic in nature and which apparently affected the right arm.  Findings were considered to be of a conversion type.  The final diagnoses included neuritis not found.

A July 1973 VA examination report does not reflect any complaints, findings or diagnoses pertaining to a disorder of the cervical spine.

A November 1976 statement from a private physician states that the Veteran had been treated for cervical spondylosis on a monthly basis since May 1976.

A March 1977 VA examination report does not reflect any complaints, findings or diagnoses pertaining to a disorder of the cervical spine.

A statement from H.H.L., M.D., was received in May 1977.  Findings included almost complete limitation of mobility of the cervical spine in extension.  Forward flexion was limited.  The final diagnoses included discogenic disease at C6-7 level with secondary spur formations, limitation of mobility of the cervical spine and normal cervical foramina.  Additional records were received that same month from D.A.T., M.D., including cervical spine findings of discogenic disease at C6-7 with anterior spurs.  There were straightening and loss of the normal lordotic curve with limitation of extension.  The diagnoses included spondylosis deformans of the cervical spine with discogenic disease at C6-7, straightening and loss of the normal lordotic curve and limitation of extension.

A statement dated June 1977 was received from M.C.K., M.D., stated that he had treated the Veteran from 1956 to 1971 for various disorders including discogenic disease of the cervical spine.  

In June 1978, the Veteran was hospitalized at a VA Medical Center (VAMC).  He underwent a cervical myelogram which revealed a persistent defect just above the seventh root extending over the body of C6, apparently contiguous with the C6-7 interspace on the right.  X-rays showed slight narrowing between the C6 and 7 disc spaces with a slight anterior bony lip.  It was stated that there was a definite anatomic lesion shown on the myelogram.  A copy of the x-ray indicating the defect was included in the record.

An October 1978 VA medical record reflects that a myelogram of the Veteran's cervical spine revealed the presence of a large defect and the possibility of surgery was being discussed.  Thereafter, the Veteran continued to undergo treatment for a cervical spine disability.

A statement from E.M.D., M.D. states that he examined the Veteran during service in 1950-1951 and that upon review of recent records of Dr. S.M., the diagnosis remained as obscure to him as it had been when he had examined the Veteran during service.  It sounded as if the Veteran's current problem was a continuation of whatever had been going on at the time he examined him in service.  Disc disease had been a suspected possibility then and apparently still was.

In an April 2005 opinion from the Veteran's VA primary care physician, it was noted that the Veteran had conveyed information regarding his past treatments and examinations, for his discogenic disease, cervical spine and peripheral neuropathy conditions incurred, and/or aggravated while in service.  The Veteran presented post-service reports, x-rays, EMG studies, electromyogram and cervical discogenic disease studies and MRI's for examination and further treatment by the physician.  The physician stated that his service and VA medical records delineate the facts associated with his diagnosis, hospitalizations and treatments; most of which are on file with VA.  The physician stated that at the time of the Veteran's hospitalizations during service, most of the above noted technologies were not available to evaluate more thoroughly the Veteran's condition.  The physician opined that his current medical conditions incurred in, and most undoubtedly aggravated, during the Veteran's military service would have been more thoroughly investigated and treated, if what is known and available now was known and available then.  The physician opined that his current medical conditions are more likely than not related to or caused by the Veteran's military service.  

In August 2005, a VA orthopedic physician reviewed the Veteran's claims folders.  The examiner provided a comprehensive summary of the service treatment records and post-service lay statements and treatment records.  In reviewing the Veteran's medical claims folder, it appeared that no evidence of any neurologic disorder or radiographic abnormalities of the cervical spine were identified during the Veteran's service.  It should be stressed that MRI studies were not available at that time and the possibility exists that underlying intervertebral disk pathology was not identifiable at that time.  Subsequently, there are no significant records indicating ongoing problems related to the Veteran's cervical spine.  It was not until 1978, 27 years following the Veteran's discharge from the military, that reference is made to an apparent significant defect in a myelogram study, with evidence of degenerative discogenic/arthritic changes of the Veteran's cervical spine.  Subsequently, some 18 years later, MRI studies demonstrate multiple levels of degenerative discogenic/arthritic changes from C3 down to C7.  Based on this information, it was the examiner's opinion that the current condition of the Veteran's cervical spine is less likely as not due to his military service.  

In June 2010, a VA examiner reviewed the Veteran's claims folder, to include his service treatment records.  The examiner noted that during the Veteran's second period of service he had a variety of problems.  He was noted to have a problem with some form of neurologic disease and having then been referred to a neurologist and eventually to the Bethesda United States Naval Hospital for a very thorough workup so far as the examiner could tell from the records.  The final diagnosis was essentially no neurologic deficits at the time of his discharge from Bethesda.  Similarly, when he left the Marine Corps in October 1951 there is no mention of any neck pain, limited motion, or neurologic deficit.  Although the Veteran contends that he saw, and there is some record within his claims folder, of interventions by various orthopedists and neurologists, the first real recording of interaction with VA was in the late 1980's when he was admitted and eventually had a variety of interventions that suggested by myelography that he had at the C7 level some degree of spinal stenosis with some additional right neuroforamen disk protrusion.  He reportedly was brought into the hospital for a fusion of that level but prior to the fusion he was subjected to the myelogram as noted above and the general consensus, including a consultation from the chief of neurosurgery at the Massachusetts General Hospital was that the chances of success were not sufficient to warrant the risks involved.  The examiner acknowledged a September 2006 VA outpatient note which referenced a September 1996 cervical spine MRI which reflected moderate to severe right neuroforaminal intrinsic spinal cord signal abnormality.  A July 2006 cardiology consult reflects that he does 50 push-ups and 50 knee bends and rides his bike.  The examiner referred to a 2004 VA evaluation which reflected that he had fairly full range of motion in all directions of his spine.  There was in the right upper extremity hypersensitivity to light touch over his right thumb, index and long fingers.  This was then attributed to a neuroma associated with his median nerve.  He had previously a tendon transfer to power his thumb and it was felt that tendon transfer had crossed over the median nerve.  The procedure was performed with minimal success.  The examiner opined that based on the above facts and reading his entire claims folder multiple times that while he does have some cervical spine disease and specifically spondylosis of his cervical spine that disease cannot reasonably be assumed to be associated with the very vague and perhaps nonexistent disease in his cervical spine which occurred while he was on active duty.  

In May 2011, a VHA examiner reviewed the claims folder and proffered an opinion with regard to etiology.  The examiner noted that the onset of cervical spine disease was clearly demonstrated by cervical myelogram in 1978 at the West Roxbury VAMC, and a defect at the right C6-C7 interspace was found that was thought to impinge on the right C7 nerve root.  Documentation also exists of a cervical magnetic resonance imaging (MRI) scan in November 1995 that shows a small C3-C4 disc with mild indentation of the spinal cord, mild left C5-C6 foraminal narrowing, and moderate to severe right C6-C7 foraminal stenosis with questionable small right apracentral disc herniation; the cervical spinal cord itself was read as normal.  

As to the onset of this problem, the May 2011 VHA examiner noted that the first period of service is not a plausible explanation because during that time no complaints were offered that are convincing for the disease and there was no convincing history of neck injury.  A possible complaint of significance was noted from June 1947, when the Veteran had an approximately six-day episode of stiff neck, referred to in some notes as spasmodic torticollis, that spontaneously resolved; this isolated incident, however, is insufficient to make any neurologic diagnosis.  There is also a report of a fall off a truck in July 1947, but no neck complaints ensued, and again, a neurologic diagnosis cannot be made with this history alone.  Then, between the first and second periods of service, complaints were made of pain in both shoulders, the right arm, and neck.  Often referred to as neuritis in the records, these symptoms began in the latter part of 1948, and were present when the Veteran was examined after beginning his second period of service in October 1950.  The records disclose that these symptoms developed in the setting of complications from a left breast surgical procedure that was done in 1947.  Detailed evaluation in December 1950, including several neurologic examinations, found no clear evidence of a neurologic lesion.  Right C5-T5 hypalgesia was noted, and diagnoses of syringomyelia, central gliosis of the cord, and cervical disc were considered, but a cervical spine x-ray was normal and repeated examinations were not suggestive of neurologic disease.  Many other neurologic evaluations were carried out in the next two years, including those performed during two hospitalizations, and similar conclusions were reached.  No neurologic diagnosis was ever confirmed, and instead, a diagnosis of conversion disorder was made.  On discharge from service in October 1951, pain complaints were made that were similar to those he had when he began this period of service, and neurologic evaluations were unable to support a neurologic diagnosis.  Because complaints referable to the cervical spine began before the second period of service and were essentially unchanged after that period, and the 1952 evaluation after the Veteran's second discharge was inconclusive, it is not likely that any cervical spine disease was incurred during the second period of service.  

There were later notes indicating that the Veteran sought treatment for cervical disc disease from 1956 to 1971, but the first definitive evidence of cervical spine disease comes from 1978.  It must be recognized that the technology to help identify cervical spine disease was less advanced in the 1940's and 1950's than in subsequent decades.  Nevertheless, the many careful neurologic evaluations performed from 1950-1952 led to ever increasing likelihood that cervical spine disease was not present.  Therefore, in the absence of convincing evidence that the Veteran had definite cervical spine disease before 1978, the examiner concluded that it is unlikely there is any relation of this problem to either of his periods of service.  

The examiner concurred with the August 2005 VA examiner's opinion and the June 2010 VA examiner's opinion.  The VHA examiner stated that the fact that the Veteran developed definite cervical spine disease in his late 40's does not conflict with his opinion, as the problem of cervical spine disease is common in people as they age, and in fact there is MRI evidence of more advanced cervical spine disease in 1995, consistent with the natural history of the disease.  The examiner also noted that on his MRI scan there was no intrinsic disease of the cervical spinal cord, which effectively excludes the possible diagnoses made in 1950 of both syringomyelia and central gliosis of the cord.  

In summary, the VHA examiner opined that the Veteran has cervical spondylosis with multilevel degenerative disc disease and that cervical spine disability did not pre-exist the Veteran's second period of service.  The examiner stated that as there was no cervical spine disability before his second period of service, it is not possible that it could undergo an increase in disability during service.  The Veteran's cervical spine disability is not due to the first period of service or any incident therein, and his cervical spine disability is not due to the second period of service or any incident therein.  

Upon review of the evidence of record, the Board has determined that service connection is not warranted for cervical spine disability.  As detailed, the Veteran has asserted that his cervical spine disability manifested during his first period of service (May 1946 to January 1948); however, as detailed service treatment records do not reflect any complaints, findings or diagnoses of a cervical spine disability during this period of service.  There is a report of a fall off a truck in July 1947; however, there were no complaints related to the neck.  Likewise, he underwent a surgical procedure pertaining to a left breast mass; however, no complaints related to the neck were documented.  Per the evidence of record, he began to complain of pain in his shoulders, right arm and neck, referred to as neuritis, in late 1948 which was after his first period of service and prior to his second period of service.  It was noted that these complications began subsequent to his in-service left breast surgical procedure.  As detailed, upon entry into his second period of service (September 1950 to October 1951), he underwent multiple evaluations over the course of many months; however no neurologic diagnosis or disability of the cervical spine was rendered.  Per the VHA examiner, while technology to identify cervical spine disease was less advanced in the 1940's and 1950's, he underwent multiple neurologic evaluations from 1950 to 1952 which did not show the presence of cervical spine disease.  Thus, despite the Veteran's assertions that he incurred a cervical spine disability in either period of service, a disability of the cervical spine was not shown in service.  

Per the VHA examiner, while the Veteran sought treatment for cervical disc disease from 1956 to 1971, the first definitive evidence of cervical spine disease was in 1978, thus approximately 27 years after separation from service.  The lack of any evidence of a diagnosed cervical spine disability for over two decades between his separation from his second period of service, and an initial diagnosis weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As detailed hereinabove, the VHA examiner, upon reviewing the claims folder, to include the medical records generated during service, in between his period of service, and subsequent to service, concluded that a cervical spine disability was not incurred during his first or second periods of service.  Such opinions were based on the negative findings pertaining to the cervical spine documented during his periods of service.  The Board accepts the VHA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

The Board also gives probative weight to the June 2010 VA examiner's opinion that the Veteran's cervical spine disability did not occur during active duty.  The examiner's rationale was that while he has current cervical spine disease, it could not be reasonably assumed to be associated with very vague and perhaps nonexistent disease in his cervical spine during service.  Such opinion is accepted as probative and material as it was based on review of the applicable record and contains detailed rationale.  See id.

The Board also gives probative weight to the August 2005 VA examiner's opinion that the Veteran's cervical spine disability did not occur during active duty.  The examiner's rationale was that there was no evidence of any neurologic disorder or radiographic abnormalities of the cervical spine identified during service.  Such rationale was also based on the lack of continuity of symptomatology between service and an initial diagnosis, in 1978.  Such opinion is accepted as probative and material as it was based on review of the applicable record and contains detailed rationale.  See id.

With regard to the April 2005 opinion from the Veteran's VA primary care physician, such opinion that the Veteran's current medical condition is due to his service is entitled to less probative weight as it is not clear the basis for which the opinion was based.  The physician stated that the Veteran had conveyed information regarding his past treatments and examinations for his discogenic disease, cervical spine and peripheral neuropathy conditions incurred, and/or aggravated during service; however, the Veteran is not credible to report whether any of these conditions were incurred or aggravated in service.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  Moreover, the VA physician generally refers to post-service reports, service and VA medical records, but does not specify any specific records that were relied on in formulating the opinion.  The opinion does not contain a rationale for the positive etiological opinion.  The VA physician indicated that he had reviewed the VA records and records supplied by the Veteran, but there is no indication that he had access to the entirety of the Veteran's claims folders for a comprehensive review of the Veteran's clinical history.  See Prejean, 13 Vet. App. at 448-9.  As such, the Board finds that this opinion, which included a reliance of the Veteran's description of his service history, to be of less probative value than the opinions discussed hereinabove.

The Board has given consideration to the statement from Dr. E.M.D. in which he stated that the Veteran's current diagnosis was as obscure as it was from 1950-1951, and that the Veteran's problem could be a continuation of whatever had been going on at the time he was examined in service.  Dr. E.M.D. noted that disc disease was a suspected possibility in service and still was.  Initially, while Dr. E.M.D. apparently had the benefit of examining the Veteran in the early 1950's, there is no indication that he had the benefit of reviewing the entirety of the claims folder in offering the opinion relating his current condition to service.  See id.  Moreover, while Dr. E.M.D. stated that disc disease was suspected, the medical evidence of record does not reflect that disc disease of the cervical spine was ultimately diagnosed based on testing and examination at that time.  The Board finds the contemporaneous records generated during service to be more probative than an opinion offered many years later.  Finally, Dr. E.M.D. characterized the Veteran's condition as obscure and did not provide a diagnosis or rationale for the opinion.  Thus, such opinion is entitled to less probative weight than the VA opinions discussed hereinabove.

The Board has considered the Veteran's contention that a relationship exists between his cervical spine disability, and symptoms experienced during his periods of service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his recollections of what occurred in service, his current symptoms, and their continuation since service.  However, the Board finds that the reported history of symptoms during service does not establish that chronic cervical spine disability existed at the time.  As detailed, the Veteran underwent multiple tests and examinations during his second period of service and thereafter, but no cervical spine diagnosis was rendered.  The Veteran's is not competent to attest to a chronic cervical spine disability during service.  Likewise, testing and examinations conducted following service did not show a chronic cervical spine disability until over two decades after separation from service.  The Board has weighed the Veteran's statements as to cervical spine symptomatology onset with the medical evidence of record, to include the service treatment records, post-service medical evidence, and VA medical opinions of record.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is less convincing than the objective medical evidence of record and as such, is of less probative value here.  The fact remains that despite the Veteran's assertions, a cervical spine disability is not shown during service and a chronic disability was not diagnosed until over two decades after separation from service.  As detailed, the August 2005 VA examiner, June 2010 VA examiner, and May 2011 VHA examiner reviewed the medical records generated during his periods of service and thereafter, and concluded that this did not represent the onset of cervical spine pathology.  A cervical spine disability was not diagnosed during service and at the time of separation from his first and second periods of service, and was not diagnosed until many years after separation from service.  The clinical and documentary evidence post service which is inconsistent with the Veteran's assertions is more probative than the remote assertions of the Veteran.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's cervical spine disability is causally related to the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for cervical spine disorder is denied.


REMAND

Purportedly, in a May 14, 2010 rating decision, the RO denied entitlement to service connection for PTSD.  Such rating decision is not contained within the claims folders.  In July 2010, the Veteran submitted a notice of disagreement with the May 2010 denial of service connection for PTSD.  Under the circumstances, a statement of the case needs to be issued with regard to the issue of entitlement to service connection for PTSD.  Accordingly, this matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issue.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

With regard to the issue of entitlement to service connection for PTSD, appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the July 2010 notice of disagreement, including issuance of an appropriate statement of the case, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


